Citation Nr: 1736183	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a degenerative disc disease of the cervical spine, to include as secondary to service-connected chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

By way of procedural background, this matter was previously before the Board in August 2014 and June 2016.  The Board remanded the cervical spine disability claim in August 2014 to afford the Veteran a VA examination.  After the examination was conducted, the Board denied the Veteran's claim for service connection for a cervical spine disorder, among other claims, in June 2016.  The Veteran appealed the denial to the Court of Appeals for Veteran's Claims (Court).  The Board and the Veteran entered into Joint Remand.  VA conceded that the October 2014 VA examiner's supporting rationale was inadequate because it did not sufficiently discuss the Veteran's contention that her service connected chronic low back strain aggravates her cervical spine degenerative disc disease.  The June 2016 Board denial as to the claim for service connection of a cervical spine disorder was vacated, and the issue has now been returned to the Board for further appellate consideration.  The Veteran did not challenge the remaining claims adjudicated in the June 2016 Board decision.

Further, the Board remanded additional claims for an increased disability rating for the service-connected tinnitus and chronic low back strain in June 2016 for a referral to the Director of Compensation & Pension for extraschedular consideration, as directed by the Court in a previous appeal stream.  The record shows that the Director of Compensation has issued the memorandum for extraschedular consideration for the tinnitus and chronic low back strain; however, the RO has not yet issued a supplemental statement on the case.  Therefore, the Board is not addressing these two claims at this time, as the RO has not yet completed its development.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted above, the Veteran appealed the Board's June 2016 denial of service connection for a cervical disability to the Court.  The Court, based on the parties Joint Remand, solely vacated the denial of service connection for a cervical spine disability.  The parties agreed that the October 2014 VA examiner's rationale was inadequate.  Specifically, the parties agreed that rationale related to whether cervical spine degenerative disc disease is aggravated by the service-connected chronic lumbar strain was insufficient.  

Additionally, since the Board denied this claim, new VA treatment records have been associated with the claims file and should be considered by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran. 

2.  Return this case to the examiner who performed the October 2014 VA examination (or other appropriate examiner if the previous examiner is unavailable) to obtain an additional cervical spine etiology opinion.
The necessity for a reexamination of the Veteran is left to the designated VA examiner's discretion. 







After reviewing the claims file, the examiner is asked to provide an addendum opinion with regard to the following:  

(a) Is the cervical spine degenerative disc disease etiologically related to active service?

*Address in your rationale relationship between the cervical spine disability and the fall she experienced during service that cracked her tailbone and caused the service connected lumbar strain. 

*Address in your rationale the August 2009 private medical opinion from Dr. N. A. O. that notes that the Veteran "fell landing sitting on the floor.  Landing like that put a lot of stress on her entire column; cervical, thoracic, and lumbar.  Due to the stress applied to the back on the fall chronic inflammatory changes with subsequent degenerative problems could be present.  These brings problems of bad posture, loss of correct alignment and loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress in one sides of vertebras that (sic) the other and by consequence patient could present disc bulging and herniation with degenerative problems...it is more probable than not that her back problem has aggravated..."

(b) Is the cervical spine degenerative disc disease aggravated (increase in severity) by the service-connected chronic lumbar strain?  

(c) Does the chronic lumbar strain result in a decrease in activity (i.e. chronic deconditioning)?

*Address specifically in your rationale the note in the October 2014 VA examination that the cervical spine disability may be related to chronic deconditioning.

(d) If the chronic lumbar strain results in decreased activity (i.e. chronic deconditioning), does the decrease in activity caused by the chronic lumbar strain proximately cause the cervical spine degenerative disc disease?

(e) If the chronic lumbar strain results in decreased activity (i.e. chronic deconditioning), does the decrease in activity caused by the chronic lumbar strain aggravate the mild cervical degenerative disc disease?

**The examiner is instructed that a thorough rationale is required to support his or her conclusion.  

**The examiner is instructed to thoroughly review the claims file and discuss relevant medical evidence.  

3.  Readjudicate the claim on appeal after any further development that is warranted is completed.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




